DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-18 and 20-21
The following claims are amended: 1-2, 8, and 14
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-18, and 20-21
Response to Arguments
Applicant’s arguments filed amendments on 03/08/2021 to address the 35 U.S.C. 101 rejection. Applicant argues that “the claimed invention does not recite a judicial exception” (see Applicants arguments, pages 8-9). Examiner respectfully disagrees as the claims still recite a mental process. The limitations, as currently claimed, are simply being applied to a cognitive model wherein additionally the claim limitations are being generally linked to the cognitive model.  Mere instructions to apply and generally link the exception using a cognitive model does not constitute as significantly more. Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) and generally linking the use of the judicial 
Applicant's arguments filed amendments on 03/08/2021 to address the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant argues that the combination of Whale and Chawla does not teach the newly amended claim limitations (see Applicants remarks, pages, 10-11). Examiner respectfully disagrees. Examiner notes that the cognitive model of Chawla learns and adapts to the users inputs as noted in Para. [0118-0119] of Chawla. Thus, Examiner respectfully asserts that the combination of Whale and Chawla still sufficiently teaches the claimed limitations 
Claim Objections
Claims 1, 8, and 14 objected to because of the following informalities: 
In claim 1, “the conversation agent” should read “the conversational agent”. Independent claims 8 and 14 are objected to for the same reason as independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-18, and 20-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 recites a computer-implemented mitigation action recommendation method, the method comprising: building a cognitive machine learning model for a conversational agent by learning how a user talks or writes in determining new questions with which to query the user; querying, via the conversational agent using the learned cognitive machine learning model, a user to create a profile via answers by the user to the conversation agent, the profile being personalized for the user by having questions via the querying different for the user than a second user; comparing the answers by the user to an existing profile run of the cognitive machine learning model to determine missing data between the created profile and the existing profile of the cognitive machine learning model; the missing data corresponding to an existing portion of the existing profile that is different from the created profile and creating a new query, based a difference between the profile and the existing profile of the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by having a subject matter of the new query be directed towards the missing data, wherein the missing data includes data that is required to match the profile with the existing profile
The limitation of building a cognitive machine learning model for a conversational agent by learning how a user talks or writes in determining new questions with which to query a user
as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components. That is,
other than reciting “building a cognitive machine learning model”, nothing in the claim

the “building a cognitive machine learning model” language, “a conversational agent” can
simply equate to a first individual who is having a conversation with a second individual, where
the first individual converses back and forth with the second individual in which the first individual takes note of the second individuals responses and further refines further questions based off those reponses.
The limitations of querying, via the conversational agent using the learned cognitive machine learning model, a user to create a profile via answers by the user to the conversation agent, the profile being personalized for the user by having questions via the querying different for the user than a second user; comparing the answers by the user to an existing profile run of the cognitive machine learning model to determine missing data between the created profile and the existing profile of the cognitive machine learning model, the missing data corresponding to an existing portion of the existing profile that is different from the created profile under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. That is, but for the “the cognitive machine learning model” and “learned cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, but for the “the cognitive machine learning model” and “learned cognitive machine learning model” language, “querying” in the context of the claim encompasses a first individual engaging in a conversation with a second individual where the first individual asks the second individual questions (queries) to gather information about the second individual to create a view or profile of the second individual. Additionally ,but for the “the cognitive machine 
The limitation of creating a new query, based a difference between the profile and the existing profile of the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by having a subject matter of the new query be directed towards the missing data, wherein the missing data includes data that is required to match the profile with the existing profile is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the cognitive machine learning model” language, “creating” in the context of the claim encompasses a first individual further questioning a second individual to acquire additional information regarding the second individual based off the determination of the first individual that there are gaps in information between the first individuals pre-existing view of the second individuals and the second individuals answers. The first individual further questions the second individual to further develop a stronger profile/view of the second individual.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls

abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites an additional element – a/the cognitive machine learning model and the learned cognitive machine learning model. The cognitive machine learning model and the learned cognitive machine learning model is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of the cognitive machine learning model and the learned cognitive machine learning model, amounts to no more than mere instructions to apply the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 
This claim is not patent eligible under U.S.C. 101.
Claim 2 recites the computer-implemented method of claim 1, further comprising
recommending a mitigation action for the user based on the profile, the mitigation action being a successful action that improves a condition that is learned from the existing profile when the existing profile is matched to the created profile. This limitation, as drafted,
is a process that, under its broadest reasonable interpretation, covers performance of the
limitation in the mind. That is, nothing in the claim limitation precludes the step from practically
being performed in the mind. For example, in the context in the claim language, “recommending” encompasses a first individual suggesting a plan or action to a second
individual after having learned about the background of the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 3 recites the computer-implemented method of claim 1, wherein the missing data
comprises a variable that results in the profile not matching the existing profile in the cognitive

reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “in the cognitive machine learning model”, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, but for the “in the cognitive
machine learning model” language, “missing data” in the context of the claim encompasses a
first individual, who questions a second individual to learn about them, receiving information
from the second individual where such information can cause the first individuals pre-
developed view of the second individual to change.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the cognitive machine learning model. The cognitive
machine learning model is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the cognitive machine
learning model amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components cannot provide an inventive concept.

Claim 4 recites the computer-implemented method of claim 1, wherein the missing data
comprises data that, when combined with the answers from the user, causes the profile to be
different than an expected profile of the user based on the answers from the user. This
limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers
performance of the limitation in the mind. That is, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, in the context in the claim
language, a first individual asks a question to a second individual and receives an answer which
then causes the first individuals pre-determined view of the second individual to change
because of the reply given to the question. In other words, the first individual has an already
pre-existing view of the second individual which subsequently changes once the first individual
gets to know more about the second individual thus changing the pre-existing view that the
first individual had regarding the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 5 recites the computer-implemented method of claim 1, further comprising

the new query in the initial querying to profile the user. This limitation, as drafted, is a process
that, under its broadest reasonable interpretation, covers performance of the limitation in the
mind. That is, other than reciting “updating the cognitive machine learning model with the new
query”, nothing in the claim limitation precludes the step from practically being performed in
the mind. For example, but for the “updating the cognitive machine learning model with the
new query” language, “querying” in the context of the claim encompasses a first individual
asking a follow up question to a second individual to further gain more information regarding
the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – updating the cognitive machine learning model with the
new query. Updating the cognitive machine learning model with the new query is recited at a
high level of generality (i.e., as a generic model performing a generic computer function) such
that it amounts to no more than mere instructions to apply the exception using a generic
computing model. Accordingly, these additional elements do not integrate the abstract idea
into a practical application because they do not impose any meaningful limits on practicing the
abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of updating the cognitive
machine learning model with the new query amounts to no more than mere instructions to
apply the exception using a generic computing component. Mere instructions to apply an

This claim is not patent eligible under U.S.C. 101.
Claim 6 recites the computer-implement method of claim 1, wherein the creating
creates the new query when the answers by the user to the querying create a profile with a
difference from user information. This limitation, as drafted, is a process that, under its
broadest reasonable interpretation, covers performance of the limitation in the mind. That is,
nothing in the claim limitation precludes the step from practically being performed in the mind.
For example, in the context of the claim language, a first individual can think of a new question
to ask a second individual to learn more about the second individual when the second
individual response to a previous question causes the first individual pre-determined view of
the second individual to change as a result.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 7 recites the computer-implemented method of claim 1, embodied in a cloud-
computing environment. This limitation, as drafted, is a process that, under its broadest
reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in

The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Limitations that the courts have found not to be
enough to qualify as "significantly more" when recited in a claim with a judicial exception
include generally linking the use of the judicial exception to a particular technological
environment or field of use – see MPEP § 2106.05(h). As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 21 recites the computer-implemented method of claim 1, wherein the creating creates the new query when the answers to the querying create a profile with a difference from the user information, the method further comprising updating the cognitive machine learning model with the new query based on the difference such that the querying asks the new query in the initial querying to profile the user, wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via the conversation agent.
	The limitation of wherein the creating creates the new query when the answers to the querying create a profile with a difference from the user information under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is,

For example, in the context of the claim language, a first individual can think of a new question
to ask a second individual to learn more about the second individual when the second
individual response to a previous question causes the first individual pre-determined view of
the second individual to change as a result.
	The limitation of the method further comprising updating the cognitive machine learning model with the new query based on the difference such that the querying asks the new query in the initial querying to profile the user wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via the conversation agent covers performance of the limitation in the mind. That is, other than reciting “updating the cognitive machine learning model with the new query based on the difference” and “via the conversational agent”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “updating the cognitive machine learning model with the new query” language, “querying” in the context of the claim encompasses a first individual asking a follow up question to a second individual to further gain more information regarding the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – updating the cognitive machine learning model with the
new query based on the difference and via the conversational agent. Updating the cognitive machine learning model with the new query based on the difference and via the conversation agent is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of updating the cognitive
machine learning model with the new query based on the difference and via the conversational agent amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101
Claims 8-13 are rejected on the same grounds as claims 1-6 respectively.
Claims 14-18 and 20 are rejected on the same grounds as claims 1-5, and 7 respectively
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20110125783 A1 to Whale, et al. (hereinafter, “Whale”) in view of U.S. Pub. No. US 20170185917 A1 to Chawla, et al. (hereinafter, “Chawla”).
As per claim 1, Whale teaches a computer-implemented mitigation action
recommendation method, the method comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent using [[the learned cognitive machine learning model]], a user to create a profile via answers by the user to the conversation agent, the profile being personalized for the user by having questions via the querying different for the user than a second user, and comparing the answers by the user to [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [[an existing portion of the existing profile that is different from]] the created profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” And Para [0081] discloses “Each individual question 218 or each series of questions, e.g. interactive query 112, can be defined independently of one another. Question metadata 111 can allow the decision engine 232 to automatically create personalized question sequences, or interactive queries 112, and/or to suggest questions for a human to create a question sequence.” And Para. [0090] discloses “For example, the question selection engine may further enhance and personalize the adaptive questioning process by taking into account data not known, i.e. the local data, when the initial set of questions was formulated. As such, the question selection engine may utilize similar algorithms as the system front end in order to further tailor the set of questions “ (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards]] the missing data, wherein the missing data includes data that is required to match the profile with [[the existing profile]] (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data. Additionally, the limitation of “wherein the missing data…” is taught by the combination of both Whale and Chawla as Whale discloses the missing data which is used to update a profile of the user while Chawla has a predetermined profile. Chawla queries users to further define and inquire why the users answers don’t fit a predetermined profile which in turn creates view of the user which distinguishes from the predetermined profile, thus the combination of Whale’s missing data to learn more about the user and Chawla’s predetermined profile results in the teaching of this limitation – see Para. [0225] and Figure 15 in particular steps 1512, 1514, 1516, and 1518 of Chawla))
While Whale teaches the conversational agent, the profile, and the missing data (see Para. [0063], [0056], and [0108] of Whale), Whale fails to explicitly teach:
building a cognitive machine learning for [[a conversational agent]] by learning how a user talks or writes in determining new questions with which to query the user
the learning cognitive machine learning model
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile that is different from [[the created profile]]
	a difference between [[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards [[the missing data]]
However, Chawla teaches:
building a cognitive machine learning for [[a conversational agent]] by learning how a user talks or writes in determining new questions with which to query the user (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
the learned cognitive machine learning model (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
a/the existing profile of the cognitive machine learning model (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile that is different from [[the created profile]] (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations” (the cognitive learning operations produce a profile in Chawla that differs from the predetermined profile  which is applied to the profile of Whale))
a difference between [[the profile and]] the existing profile of the cognitive machine learning model (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards [[the missing data]] (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the

acquires missing data from a user as disclosed by Whale to use the cognitive machine-learning
model as disclosed by Chawla. The combination would have been obvious because a person of
ordinary skill in the art would be motivated to “quickly draw inferences from data and gain new
knowledge” (Chawla, Para. [0035]) by using the cognitive machine learning model.

As per claim 2, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Whale further teaches:
the profile/the created profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
further comprising recommending a mitigation action for the user based on [[the profile]], the mitigation action being a successful action that improves a condition that is learned from the existing profile when the existing profile is matched to [[the created profile]] (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” And Para[0160-0161] discloses “As an example, a user may perform an online search for a casual, affordable restaurant that is nearby. To continue the example, the user is currently on a low-sodium, gluten-free diet that has been prescribed by their healthcare provider…In this example, the contextual recommendation is inferred from a series of interactions with the user.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 3, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Whale further teaches:
wherein the missing data comprises a variable that results in the profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
[[wherein the missing data comprises a variable that results in the profile]] not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))


As per claim 4, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 5, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 6, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 7, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 8, Whale teaches a computer program product for mitigation action recommendation, the computer program product comprising a computer-readable storage medium having program instructions embodied herewith, the program instructions executable by a computer to cause the computer to perform:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent using [[the learned cognitive machine learning model]], a user to create a profile via answers by the user to the conversation agent, the profile being personalized for the user by having questions via the querying different for the user than a second user, and comparing the answers by the user to [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [[an existing portion of the existing profile that is different than]] the  (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” And Para [0081] discloses “Each individual question 218 or each series of questions, e.g. interactive query 112, can be defined independently of one another. Question metadata 111 can allow the decision engine 232 to automatically create personalized question sequences, or interactive queries 112, and/or to suggest questions for a human to create a question sequence.” And Para. [0090] discloses “For example, the question selection engine may further enhance and personalize the adaptive questioning process by taking into account data not known, i.e. the local data, when the initial set of questions was formulated. As such, the question selection engine may utilize similar algorithms as the system front end in order to further tailor the set of questions “ (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards]] the missing data, wherein the missing data includes data that is required to match the profile with [[the existing profile]] (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data. Additionally, the limitation of “wherein the missing data…” is taught by the combination of both Whale and Chawla as Whale discloses the missing data which is used to update a profile of the user while Chawla has a predetermined profile. Chawla queries users to further define and inquire why the users answers don’t fit a predetermined profile which in turn creates view of the user which distinguishes from the predetermined profile, thus the combination of Whale’s missing data to learn more about the user and Chawla’s predetermined profile results in the teaching of this limitation – see Para. [0225] and Figure 15 in particular steps 1512, 1514, 1516, and 1518 of Chawla))
While Whale teaches the conversational agent, the profile, and the missing data (see Para. [0063], [0056], and [0108] of Whale), Whale fails to explicitly teach:
building a cognitive machine learning for [[a conversational agent]] by learning how a user talks or writes in determining new questions with which to query the user
the learned cognitive machine learning model
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile that is different from [[the created profile]]
	a difference between [[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards [[the missing data]]
However, Chawla teaches:
building a cognitive machine learning for [[a conversational agent]] by learning how a user talks or writes in determining new questions with which to query the user (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
the learned cognitive machine learning model (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
a/the existing profile of the cognitive machine learning model (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile that is different from [[the created profile]] (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations” (the cognitive learning operations produce a profile in Chawla that differs from the predetermined profile  which is applied to the profile of Whale))
a difference between [[the profile and]] the existing profile of the cognitive machine learning model (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards [[the missing data]] (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 9, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Whale further teaches:
	the profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
further comprising recommending a mitigation action for the user based on [[the profile]] (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 10, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Whale further teaches:
wherein the missing data comprises a variable that results in the profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
[[wherein the missing data comprises a variable that results in the profile]] not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 11, the combination of Whale and Chawla as shown above teaches the
Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 12, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 13, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.
As per claim 14, Whale teaches a mitigation action recommendation system, said system comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent using [[the learned cognitive machine learning model]], a user to create a profile via answers by the user to the conversation agent, the profile being personalized for the user by having questions via the querying different for the user than [[an existing profile run of the cognitive machine learning model]] to determine missing data between the created profile and [[the existing profile of the cognitive machine learning model]], the missing data corresponding to [[an existing portion of the existing profile that is different than]] the created profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” And Para [0081] discloses “Each individual question 218 or each series of questions, e.g. interactive query 112, can be defined independently of one another. Question metadata 111 can allow the decision engine 232 to automatically create personalized question sequences, or interactive queries 112, and/or to suggest questions for a human to create a question sequence.” And Para. [0090] discloses “For example, the question selection engine may further enhance and personalize the adaptive questioning process by taking into account data not known, i.e. the local data, when the initial set of questions was formulated. As such, the question selection engine may utilize similar algorithms as the system front end in order to further tailor the set of questions “ (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based [[a difference between]] the profile and [[the existing profile of the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile by [[having a subject matter of the new query be directed towards]] the missing data, wherein the missing data includes data that is required to match the profile with [[the existing profile]] (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data. Additionally, the limitation of “wherein the missing data…” is taught by the combination of both Whale and Chawla as Whale discloses the missing data which is used to update a profile of the user while Chawla has a predetermined profile. Chawla queries users to further define and inquire why the users answers don’t fit a predetermined profile which in turn creates view of the user which distinguishes from the predetermined profile, thus the combination of Whale’s missing data to learn more about the user and Chawla’s predetermined profile results in the teaching of this limitation – see Para. [0225] and Figure 15 in particular steps 1512, 1514, 1516, and 1518 of Chawla))
While Whale teaches the conversational agent, the profile, and the missing data (see Para. [0063], [0056], and [0108] of Whale), Whale fails to explicitly teach:
a processor
a memory, the memory storing instructions to cause the processor to perform
building a cognitive machine learning for [[a conversational agent]] by learning how a user talks or writes in determining new questions with which to query the user
the learned cognitive machine learning model
	a/the existing profile of the cognitive machine learning model
	an existing portion of the existing profile that is different from [[the created profile]]
	a difference between [[the profile and]] the existing profile of the cognitive machine learning model
having a subject matter of the new query be directed towards [[the missing data]]
However, Chawla teaches:
a processor (Chawla, Para. [0033] discloses “The information processing system 100
includes a processor (e,g., central processor unit or “CPU”)”)
a memory, the memory storing instructions to cause the processor to perform (Chawla,
Para. [0026] discloses “A non-exhaustive list of more specific examples of the computer
readable storage medium includes the following… a random access memory (RAM), a read-
only memory (ROM), an erasable programmable read-only memory (EPROM or Flash
memory), a static random access memory (SRAM), a portable compact disc read-only
memory (CD-ROM)” and Para. [0033] discloses “the information processing system 100
likewise includes system memory 112, which is interconnected to the foregoing via one or
more buses 114” (memory is connected to the CPU via the bus))
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
	the learned cognitive machine learning model (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.” And Para. [0118-0119] discloses “In various embodiments, features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase…. In various embodiments, user interactions result from operations performed during the process and execute 512 phase…. In this example, the provision of cognitive insights to the user, and their various associated responses, results in unfolding interactions 522, which in turn result in a stateful dialog that evolves over time.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user)) 
a/the existing profile of the cognitive machine learning model (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected…”)
an existing portion of the existing profile that is different from [[the created profile]] (Chawla, Para. [0007] discloses “In certain embodiments, the cognitive profile generation process is initiated by the selection of a pre-existing cognitive persona, which provides a basis for generating the cognitive profile.” And Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein.” And Para. [0234] discloses “In various embodiments, the contextual information may likewise be used in combination with the selected cognitive profile perform one or more associated cognitive learning operations” (the cognitive learning operations produce a profile in Chawla that differs from the predetermined profile  which is applied to the profile of Whale))
a difference between [[the profile and]] the existing profile of the cognitive machine learning model (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights. Whale discloses the profile above))
having a subject matter of the new query be directed towards [[the missing data]] (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. New insights are generated by determining differences between a preexisting/predetermined profile to generate further insights to further refine the profile))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.
As per claim 15, the combination of Whale and Chawla as shown above teaches the system of claim 14, Whale further teaches:
(Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
further comprising recommending a mitigation action for the user based on [[the profile]] (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 16, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Whale further teaches:
wherein the missing data comprises a variable that results in the profile (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone”)
Chawla further teaches:
[[wherein the missing data comprises a variable that results in the profile]] not matching the existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 17, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 18, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 20, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.

As per claim 21, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
(Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
the method further comprising updating the cognitive machine learning model with the new query based on the difference such that the querying asks the new query in the initial querying to profile the user wherein the difference between the profile and the existing profile comprises a necessary data that is required to complete a task via [[the conversational agent]] (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. User feedback creates a difference between the predetermined/preexisting profile such that the cognitive model further creates new insights/queries to further profile the user. The difference is to be between the difference between the profile created in Whale and the preexisting/predetermined profile of Chawla))
Whale further teaches:
the conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whale with the teachings of Chawla for at least the same reasons as discussed above in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123